Dismissed and Opinion Filed May 11, 2021




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-13-01745-CV

     MEMKING RECYCLING GROUP LLC AND JOHN PATERSON,
                        Appellants
                           V.
          ABINGTON RELDAN METALS, LLC, Appellee

                On Appeal from the County Court at Law No. 5
                            Dallas County, Texas
                    Trial Court Cause No. CC-13-03750-E

                        MEMORANDUM OPINION
                Before Justices Myers, Partida-Kipness, and Garcia
                             Opinion by Justice Myers
      We reinstate this appeal. This case was abated on July 15, 2014 due to

bankruptcy. See TEX. R. APP. P. 8.2. The Court conducted an independent review of

the federal Public Access to Court Electronic Records (PACER) system which

shows the bankruptcy case associated with this appeal was dismissed on March 17,

2015, effectively dissolving the automatic stay.

      We notified the parties by letter, requesting they inform the Court of the status

of the bankruptcy and of this appeal. We cautioned that the failure to respond would
result in the appeal being dismissed for want of prosecution. See id. 42.3(b),(c). To

date, neither party has responded.

      Because we gave the parties an opportunity to show why we should not

dismiss the appeal for want of prosecution and no one responded, we dismiss this

appeal. See id. 42.3(b),(c).




                                           /Lana Myers//
131745f.p05                                LANA MYERS
                                           JUSTICE




                                        –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

MEMKING RECYCLING GROUP                      On Appeal from the County Court at
LLC AND JOHN PATERSON,                       Law No. 5, Dallas County, Texas
Appellants                                   Trial Court Cause No. CC-13-03750-
                                             E.
No. 05-13-01745-CV          V.               Opinion delivered by Justice Myers.
                                             Justices Partida-Kipness and Garcia
ABINGTON RELDAN METALS,                      participating.
LLC, Appellee

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered this 11th day of May, 2021.




                                       –3–